Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 16, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 11, the original disclosure does not discuss wherein the electronic locking mechanism further comprises internal memory.
	Paragraph of the original disclosure provides that the system includes computer-readable media for carrying or having computer-executable instructions or data structures stored thereon, wherein such computer-readable media can comprise various forms of data storage devices or media such as RAM, ROM, flash memory, EEPROM, CD-ROM, DVD, or other optical disk storage, magnetic disk storage, solid state drives (SSDs) or other data storage devices, any type of removable non-volatile memories such as secure digital (SD), flash memory, memory stick, etc., or any other medium which can be used to carry or store computer program code in the form of computer-executable instructions or data structures and which can be accessed by a computer.  However, nothing within the original disclosure mentions that the electronic locking mechanism comprises internal memory.  Therefore, this limitation is new matter.
	In addition, the original disclosure does not discuss that the second locking mechanism identifier is retrieved from the internal memory of the electronic locking mechanism.  As discussed above, the original disclosure does not discuss that the electronic locking mechanism comprises internal memory.  Accordingly, the original disclosure does not discuss that the second locking mechanism identifier is retrieved from the internal memory of the electronic locking mechanism.  Therefore, this limitation is new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 7-11, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 recite a method of organizing human activity because the claim recites a method that includes receiving delivery identifiers and a locking mechanism identifier, and validating that the delivery should be secured in a secured container based on the delivery identifiers and locking mechanism identifier.  This is a method of managing interactions between people (e.g., a courier and a delivery recipient).  The mere nominal recitation of a container, database, and processor does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving and validating in a computer environment.  The claimed container, database, and processor are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1 and 11 each add the step of transmitting, to the locking mechanism, instructions to open so that the delivery may be secured in the secured container.  This process does not integrated the judicial exception into a practical application.  Instead, the transmitting of opening instructions merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving and validating in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  Moreover, the transmitting of instructions to the locking mechanism is well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claims 1, 7-11, and 17-22 are directed to substantially the same abstract idea as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 10 and 20 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the locking mechanism can include a barcode scanner, a power source, a network connection, and a shackle.  Claims 7 and 17 further narrow the abstract idea of claims 1 and 11 by e.g., further defining determining the delivery status of the delivery from the third party system.  Claims 8, 9, 18, and 19 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the delivery includes food, laundry, or alcohol purchased from an online retailer.  Claims 20 and 21 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the scannable media associated with the delivery comprises a barcode or QR code.  These limitations are all directed to a method of managing interactions between people (e.g., a courier and a delivery recipient).  Thus, claims 2, 7-10, 12, and 17-20 are directed to substantially the same abstract idea as claims 1 and 11 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2, 7-10, 12, and 17-20 describe neither a practical application of nor significantly more than the abstract idea.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Dorpfeld (U.S. Patent Application Publication No. 20150213403), Irving (AU 2014100457), and Denison (U.S. Patent Application Publication No. 20120011366).
	Regarding Claims 1 and 11, Gozar discloses a method for securing a delivery, comprising the steps of, and a system for securing a delivery, the system comprising:  a secured container comprising an electronic locking mechanism (see [0034] “The system 100 includes a lock box 102 having a door 104 to provide access to storage space within the locker 102 and an electrically operated locking mechanism 106 to lock and unlock the door 104.  The lock box 102 may be a mailbox, locker, or any other storage container”),
	wherein the electronic locking mechanism comprises a scannable media scanner and further comprises internal memory (see [0034] “The lock box 102 may also include … a scanner, sensor, or both, 112 to detect and decode parcel tracking numbers and passkeys … The scanner 112 may read barcodes or quick response (QR) codes, or both,” Claim 2 “wherein the processor and memory are integrated into the lock box”);
	a database; and a processor operatively connected to the database, wherein the processor is operative to (see [0036] “The computer 120 includes at least a communications port 122, a memory or other non-transient storage medium 124 in which computer-readable coded instructions are stored, and a processor 126 configured to execute the instructions stored in the memory 124. In some embodiments, the computer 120 may be integrated into the lock box 102 while in other embodiments the computer 120 may be a remotely located computer or server configured to communicate with any number of lock boxes 102”):
	receive, from the electronic locking mechanism, a second delivery identifier corresponding to the delivery that uniquely identifies the delivery; the second delivery identifier is extracted from data received at the electronic locking mechanism in response to a scan of scannable media associated with the delivery; (see [0008] “each parcel possesses a tracking number and a marker such as a bar code … The courier personnel then scans the tracking number by holding the parcel in front of the optical or laser reader present on the lock box. The electronic mechanism, which contains a power source and a processing means, then compares the tracking number of the parcel against protocol parameters programmed remotely by the recipient,” [0037] “The parcel will have a tracking number encoded on the label, such as with a universal product barcode (UPC) or a quick response (QR) code or may have an RFID tag. The carrier transports the parcel to the recipient's address or lock box 102 location (step 206) and the tracking number on the parcel is scanned at the lock box 102. The lock box 102 determines whether it has been programmed to accept the parcel (step 210),” Claim 1 “a processor; and a memory configured to store computer-readable code executable by the processor, the computer-readable code comprising instructions for: decoding an encoded parcel tracking number scanned by the parcel scanning device; determining if the decoded tracking number is an authorized tracking number”);
	validate that the delivery should be secured in the secured container by comparing the second delivery identifier from the electronic locking mechanism to the first delivery identifier stored in the database (see Claim 8 “receiving and storing a parcel tracking number input by the owner; and enabling the locking mechanism to unlock the door when the parcel tracking number is entered by a parcel carrier, whereby the door is allowed to be opened and the parcel placed into the storage space,” [0008] “compares the tracking number of the parcel against protocol parameters programmed remotely by the recipient,” [0011] “the recipient is able to remotely program and define parameter criteria for the acceptance and declination of parcels. This can include data relating to acceptable couriers, specific tracking numbers,” [0043’ “The options in the TABLE allow the recipient to program the lock box 102 to … accept (or decline) only a parcel with a specified tracking number”); and
	upon validation that the delivery should be secured in the secured container, transmitting, to the electronic locking mechanism, instructions to open so that the delivery may be secured in the secured container (see [0037] “If the recipient is expecting the parcel and has properly programmed the lock box 102, the locking mechanism 106 unlocks the door 104 (step 212), the box is opened (step 214), and the parcel is placed inside (step 216). The deliverer may then close the lock box 102 (step 218) and the lock re-locks (step 220), leaving the lock box 102 in a "ready" state (step 222),” Claim 1 “if the decoded tracking number is an authorized tracking number: enabling the locking mechanism to unlock the door, whereby the door is allowed to be opened and the parcel placed into the storage space”).
	Gozar does not explicitly teach, however Dorpfeld teaches receive a first delivery identifier from a third party system associated with a courier of a delivery and store the first delivery identifier in the database (see [0012] “A method of making the present invention may include the following: create for the courier a smart device application capable of receiving, storing and transmitting via wireless transmission such as Bluetooth and/or Internet a courier code number and shipment tracking 
code number to a devise capable of receiving the numbers; provide a secure locking container with an electronic lock mechanism capable of storing and receiving a courier code number and a shipment 
tracking code number via wireless communication, which will unlock the secure locking container; cause the lock mechanism to confirm to the courier's smart devise that the shipment tracking code has been received and stored; cause the lock mechanism to confirm to the recipient's smart devise that the tracking code has been received and the container has been unlocked,” [0013] “A method of using the present invention may include the following. Buyer/Recipient of Order--Place order with vendor and receive order confirmation via text and email to smart device. Receive Name of Courier and shipment tracking code number via text and email to smart device. Vendor--Receive order. Select Courier. Receive shipment tracking code number from Courier and forward to Buyer. Courier--Pickup shipment from vendor. Deliver shipment to Buyer's physical address and Secure Locking Enclosure. Unlock Enclosure by transmitting Courier Code via Bluetooth and downloading Shipment Tracking Code to Lock Mechanism of the Secure Enclosure from the Courier's Smart Device. Place shipment in Secure Enclosure and close, automatically locking enclosure. Buyer/Recipient of Order--Transmit previously received Shipment Tracking Code stored in smart device to the Secure Locking Enclosure causing it to unlock. The lock mechanism confirms to the recipient's smart devise that it has received the code and unlocked. The smart devise communicates to the Vendor that Enclosure has been unlocked and the shipment has been received” (emphasis added)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery of Gozar receiving a delivery identifier from a third party system associated with a courier of the delivery and storing the delivery identifier in the database as taught by Dorpfeld since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system for securing a delivery where a delivery identifier is received from a third party system associated with a courier of the delivery and stored in a database.
	Gozar does not explicitly teach, however Irving teaches a database in association with the locking mechanism identifier, wherein the locking mechanism is associated with a locking mechanism identifier that uniquely identifies the electronic locking mechanism (see [0015] “The system 10 comprises a parcel receiving receptacle in the form of a parcel box 20, an electronic code lock 30 of the parcel box 20,” [0019] “The data carrier 40 identifies the parcel box and/or the lock 30. The data carrier 40 may be any Automatic Identification and Data Capture (AIDC) device such as a 1 D barcode 42, 2D barcode such a QR code 44, NFC chip 46 or the like. The data carrier 40 is fixed or attached to the parcel box 20. The data carrier 40 includes data which can be used to uniquely identify the lock 30. For example, the data carrier may be a barcode 42 wherein the barcode presents a machine readable code such as ‘nEt1 0001000001’. The barcode 42 is fixed on the outside of the parcel box 20, above the door 22. The last 7 digits, 1000001, is the unique identifier of the lock 30, hereinafter referred to as the locklD,” [0037] “The server 60 stores the necessary contact details (sms, email or similar) of the owner of the parcel box 20 having the specific locklD”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the database in association with the locking mechanism identifier, wherein the locking mechanism is associated with a locking mechanism identifier that uniquely identifies the locking mechanism as taught by Irving since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system for securing a delivery including a database in association with the locking mechanism identifier, wherein the locking mechanism is associated with a locking mechanism identifier that uniquely identifies the locking mechanism.
	Gozar does not explicitly teach, however Irving teaches receive, from the electronic locking mechanism, a second locking mechanism identifier (see [0036] “The access code request is sent in real or near real time after the barcode 42 is scanned … The specific lock 30 is identified by the locklD barcode data sent with the access code request,” [0007] “The scanner is preferably configured to send a username and/or password of the scanner as part of the access code request, the username and/or password registered with the system server so that the system server is operable to validate the username and/or password before providing the access code in response to the access code request”) (please see claim rejection above for combination rationale).
	Gozar does not explicitly teach, however Denison teaches wherein the second locking mechanism identifier is retrieved from the internal memory of the electronic locking mechanism (see [0209] “the memory 252 of the electronic lock of the vending machine contains a learned key code 340, the encryption code 342, and an ID 346 of the electronic lock,” [0211] “If the received lock ID 386 matches the lock ID 346 stored in the memory of the lock, the microcomputer of the lock proceeds to unlock the door of the vending machine,” [0213] “During an unlocking operation, the key receives a lock ID 374 from the electronic lock on the vending machine and compares the received lock ID with the list of lock IDs 392 in its memory. Only if it is determined (step 398) that the received lock ID 374 matches one of the lock IDs in the list will the key proceed to send the unlock command signal (e.g., the transmission 380 in the third phase) to the electronic lock. As shown in FIG. 24, the unlocking process is otherwise similar to that shown in FIG. 23”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of retrieving the second locking mechanism identifier from the internal memory of the electronic locking mechanism as taught in Denison with the secured container of Gozar with the motivation to enable the electronic lock to be unlocked (Denison [0213]).
	Gozar does not explicitly teach, however Denison teaches comparing the23WO 2019/108643PCT/US2018/062834 second locking mechanism identifier to the first locking mechanism identifier (see [0213] “compares the received lock 
ID with the list of lock IDs 392 in its memory. Only if it is determined (step 398) that the received lock ID 374 matches one of the lock IDs in the list will the key proceed to send the unlock command signal (e.g., the transmission 380 in the third phase) to the electronic lock”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of comparing a locking mechanism identifier to the locking mechanism identifier stored in the database as taught in Denison with the secured container of Gozar with the motivation to enable the electronic lock to be unlocked (Denison [0213]).
	Regarding Claims 2 and 12, Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar further teaches wherein the locking mechanism comprises a barcode scanner that derives the second delivery identifier from a scan of a barcode on the delivery (see [0034] “The lock box 102 may also include … a scanner, sensor, or both, 112 to detect and decode parcel tracking numbers and passkeys … The scanner 112 may read barcodes or quick response (QR) codes, or both”).
	Regarding Claims 9 and 19, Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar further teaches wherein the delivery comprises food, laundry, or alcohol (see [0019] “the present invention can be scaled for other courier models and to suit other purposes, for example the delivery of food orders”).
	Regarding Claims 21 and 22, Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar further teaches wherein the scannable media comprises a barcode or QR code (see [0034] “FIG. 1 there is shown a block diagram of an embodiment of a parcel delivery system 100 of the present invention … The scanner 112 may read barcodes or quick response (QR) codes, or both,” [0037] “The parcel will have a tracking number encoded on the label, such as with a universal product barcode (UPC) or a quick response (QR) code or may have an RFID tag. The carrier transports the parcel to the recipient's address or lock box 102 location (step 206) and the tracking number on the parcel is scanned at the lock box 102. The lock box 102 determines whether it has been programmed to accept the parcel (step 210). If the recipient is expecting the parcel and has properly programmed the lock box 102, the locking mechanism 106 unlocks the door 104 (step 212), the box is opened (step 214), and the parcel is placed inside (step 216). The deliverer may then close the lock box 102 (step 218) and the lock re-locks (step 220), leaving the lock box 102 in a "ready" state (step 222)”).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Dorpfeld, Irving, and Denison, and O’Toole (U.S. Patent Application Publication No. 2016/0159496).
	Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar does not explicitly teach, however O’Toole teaches wherein the processor, to validate that the delivery should be secured in the secured container, is further operative to, and wherein the step of validating that the delivery should be secured in the secured container further comprises determining a delivery status of the delivery from the third party system (see [0023] "The communication may also be over a wireless network such as Wi-Fi, Bluetooth satellite etc. and others that would be recognized by those skilled in the art. The communication may be directly between the docking or delivery box and the drone itself upon docking in order to facilitate the transmission of a code in a lock box. In alternative embodiments a remote server may be employed whereby the drone 
communicates its location and docking details to the remote server, upon which the remote server pings or otherwise delivers a signal directly to the box or an associated IP address triggering it to unlock and open,” the location of the drone teaches the claimed “delivery status,” the drone/communication unit of the drone teaches the claimed “third party system” (as described in [0045] of Applicant’s Specification, “the third party system 126 that may be any computing device … operated by couriers or other logistics provider to track the status of deliveries”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the delivery box operative to determine the delivery status of the delivery from the third party system as taught in O'Toole n with the secured container of Gozar with the motivation to enable receipt of the contents carried by the drone (O'Toole [0023] – [0025]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Dorpfeld, Irving, Denison, and Balasubramaniam (U.S. Patent Application Publication No. 2014/0188637).
	Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar does not explicitly teach, however Balasubramaniam teaches wherein the delivery comprises one or more items purchased from an online retailer (see [0013] “FIG. 1 is an illustration of a system 100 used for automated delivery according to one embodiment. System 100 includes a user device 120, a merchant device or server 140, an automated delivery system 150, and a payment provider server 180, in communication over a network 160,” [0019] “Merchant server 140 may be maintained, for example, by a merchant or seller offering various items, products and/or services through an online site or app”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the delivery comprising items purchased from an online retailer as taught by Balasubramaniam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system for securing a delivery including items purchased from an online retailer.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Dorpfeld, Irving, Denison, and Tubb (U.S. Patent Application Publication No. 2010/0283575).
	Gozar in view of Dorpfeld, Irving, and Denison teaches the limitations of claims 1 and 11 as discussed above.  Gozar further teaches wherein the electronic locking mechanism further comprises a power source (see [0007] “The invention further comprises an electronic mechanism with a receiver and a transmitter connected to a mechanical motor for the unlocking and locking of the locking mechanism,” [0008] “The electronic mechanism, which contains a power source and a processing means, then compares the tracking number of the parcel against protocol parameters programmed remotely by the recipient”),
	a network connection (see [0012] “the lock box can be integrated to a local or wide area network. This can be accomplished with wired and wireless connectivity means for communicating with the lock box”).
	Gozar does not explicitly teach, however Tubb teaches a shackle (Abstract “The processor is defined to operate the locking mechanism to control locking and unlocking of the shackle based on information obtained through the wireless tracking and communication system”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the shackle as taught by Tubb since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system having a shackle for securing a delivery.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  As stated on page 7, paragraph 1 of Applicant’s Remarks, “Applicant asserts that the claims are not a social activity, nor are they directed to teaching or following instructions. Thus, according to the MPEP (as cited above), Applicant's claims are not directed to managing personal behavior or relationships or interactions between people.” 
	The MPEP provides examples of “managing personal behavior or relationships or interactions between people;” however, these are merely examples – they do not provide a complete list of subgroupings as suggested by Applicant (see MPEP 2106.04(a)(2)(II)(C) “An example of a claim reciting managing personal behavior is … Other examples of managing personal behavior recited in a claim include … Another example … Other examples …”).
As stated on page 8, paragraph 2 of Applicant’s Remarks:
Applicant asserts that the inclusion of an electronic locking mechanism with a scannable media scanner and internal memory, and an electronic locking mechanism identifier establish (a) additional elements that go beyond the judicial exception of an abstract idea, and (b) the integration of the alleged judicial exception into the practical application of validating multiple credentials and unlocking a lock.

Independent claims 1 and 11 are directed towards a method of managing personal behavior or relationships or interactions between people (e.g., a courier and a delivery recipient).  The electronic locking mechanism with a scannable media scanner and internal memory, and an electronic locking mechanism identifier are merely tools that are used to perform the delivery method.  Thus, the electronic locking mechanism with a scannable media scanner and internal memory, and an electronic locking mechanism identifier generally link the use of the judicial exception to a particular technological environment or field of use (e.g., deliveries/shipping).  
Applicant argues that the claims provide the inventive concept of:
a secured container comprising an electronic locking mechanism, wherein the electronic locking mechanism comprises a scannable media scanner and further comprises internal memory; ... validate that the delivery should be secured in the secured container by comparing the second delivery identifier and the second locking mechanism identifier from the electronic locking mechanism to the first delivery identifier and the first locking mechanism identifier stored in the database; and upon validation that the delivery should be secured in the secured container, transmitting, to the electronic locking
mechanism, instructions to open so that the delivery may be secured in the secured container

(p. 9, para. 3).
	First of all, the secured container and the validation of the delivery elements recited above are not additional elements that amount to an inventive concept; rather, such elements are a part of the abstract idea.  A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the secured container and the validation of the delivery elements cited by Applicant are part of the abstract idea (i.e., the process steps are directed to a method of managing interactions between people).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).  Regarding the transmitting instructions process step, as discussed more fully above, transmitting data is well-understood, routine, and conventional activity.
Regarding the prior art rejections, Applicant argues that the art of record fails to teach:
receive, from the electronic locking mechanism, a second locking mechanism identifier and a second delivery identifier corresponding to the delivery that uniquely identifies the delivery, wherein the second locking mechanism identifier is retrieved from the internal memory of the electronic locking mechanism and the second delivery identifier is extracted from data received at the electronic locking mechanism in response to a scan of scannable media associated with the delivery

(p. 10, para. 3 – p. 11, para. 1 (emphasis in original)).  Specifically, Applicant argues that “Gozar cannot possibly disclose a second delivery identifier if it never discloses a first delivery identifier” (p. 11, para. 2 (emphasis in original)).
	The Examiner disagrees.  As described more fully above, paragraph [0008] of Gozar provides that “each parcel possesses a tracking number and a marker such as a bar code” (emphasis added).
Applicant argues that “Irving cannot possibly teach, suggest, or disclose … a second locking mechanism identifier if only one instance of the lockID is disclosed” (p. 11, para. 4 – p. 12, para. 1 (emphasis in original)).
	The Examiner notes that claim 1 is rejected based on the combination of Gozar, Dorpfeld, Irving, and Denison, and not rejected merely based on Irving alone.  As discussed more fully above, Denison teaches comparing the23WO 2019/108643PCT/US2018/062834 second locking mechanism identifier to the first locking mechanism identifier.
	Applicant argues that “[n]one of Dorpfeld, Denison, O'Toole, Tubb, or Balasubramaniam disclose a dual validation method of authentication comprising a second delivery identifier and a second locking mechanism identifier” (p. 12, para. 2).  As discussed more fully above, the second delivery identifier is taught by Gozar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628